Citation Nr: 1427003	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  07-00 295A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include an anxiety disorder.

2.  Entitlement to service connection for a heart disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Smith, Counsel

INTRODUCTION

The Veteran served on active duty during the following periods: November 1990 to April 1992; January 1997 to June 1997; January 1999 to July 1999; November 1999 to September 2001; November 2001 to November 2002; and March 2003 to September 2003.  The Veteran had additional service with the United States Navy Reserve.

This appeal comes to the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Department of Veterans Appeals (VA) Regional Office (RO) in Washington, DC.  The RO in Roanoke, Virginia has current jurisdiction. 

In November 2010, the Board remanded the above-captioned matters, along with a number of other claims, for development.

In January 2013, the Board denied the above-captioned claims, along with a claim for an initial compensable rating for osteopenia.  Other claims were remanded for additional development.

In June 2013, the Board adjudicated the claims remaining on appeal.

The Veteran appealed the Board's January 2013 decision to the United States Court of Appeals for Veterans Claims (Court) as it pertains to the claims captioned on the title page.  The Veteran did not appeal the Board's denial of a higher rating for osteopenia.  

In December 2013, the Court vacated the January 2013 Board decision as it pertained to the anxiety disorder and heart disorder, and remanded the matter back to the Board for development consistent with the parties' Joint Motion for an Order Partially Vacating and Remanding the Board Decision (Joint Motion).  

The Board has considered documentation included in the Virtual VA and VBMS systems in reaching the determinations below.  Virtual VA contains a brief from the Veteran's representative, a November 2013 rating decision, and documents duplicative of those in the paper file.  VBMS contains documents duplicative of those in Virtual VA.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In December 2013, the Court vacated the Board's January 2013 decision as to the psychiatric disorder because it relied on an inadequate VA examination of June 2011, and the heart disorder because it relied on an inadequate VA examination of May 2011.  The parties determined that adequate VA examinations were needed.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded a VA examination to address the nature and likely etiology of her psychiatric disorder.

The examiner is to be provided access to the paper file, Virtual VA, and VBMS as needed.  Any and all indicated studies deemed necessary by the examiner should be accomplished.  

The examiner is asked to offer comments and an opinion addressing whether it is at least as likely as not (50 percent probability or greater) that any psychiatric disorder is due to an injury or other event or incident of the Veteran's service.

In so doing, the examiner should note that the Veteran was diagnosed with an anxiety disorder, NOS, on VA examination in August 2004.

2.  The Veteran should be afforded a VA examination to address the nature and likely etiology of her heart disorder.

The examiner is to be provided access to the paper file, Virtual VA, and VBMS as needed.  Any and all indicated studies deemed necessary by the examiner should be accomplished.  

The examiner is asked to offer comments and an opinion addressing whether it is at least as likely as not (50 percent probability or greater) that any heart disorder is due to an injury or other event or incident of the Veteran's service.

In so doing, the examiner should note that a September 2007 echocardiogram (ECG) showed calcified mitral apparatus and mild to moderate mitral regurgitation.  In October 2007, a private physician noted that the Veteran's ECG "showed [she had] normal heart function but mild-moderate mitral regurgitation," indicating that the mitral valve was slightly "leaky." 

3.  The Veteran is to be notified that it is her responsibility to report for any VA examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

4.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted, the appellant and her representative should be furnished a SSOC.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



